Title: Certificate of Admission to Practice Law in the United States Circuit Court for the New York District in the Eastern Circuit, [4 February 1798]
From: Circuit Court for the New York District in the Eastern Circuit
To: Hamilton, Alexander



[New York, February 4, 1798]



United States of America,New York District.
}
ss.
I Edward Dunscomb, Clerk of the


Circuit Court of the United States for the New York District in the Eastern Circuit Pursuant to the Statute of the United States, entitled, “An Act laying Duties on stamped Vellum, Parchment and Paper.” Do hereby Certify, that on the Sixth Day of April, in the year of our Lord, one thousand seven hundred and Ninety six Alexander Hamilton was duly admitted a Counsellor of the said Court, in the same to appear, and therein to practice as such according to the Rules and Orders of the same Court, and the Constitution and Laws of the said United States.
In Testimony whereof, and pursuant to the Statute aforesaid, I have hereunto subscribed my name as Clerk as aforesaid, this Fourth Day of February in the twenty-third year of the Independence of the United States.

Edward DunscombClerk

